Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Tanke on 7/5/2022.

The application has been amended as follows: 
Line 6 of claim 1 currently reads “a second propulsion portion disposed at a rear of the main body;”, this has been replaced with “a second propulsion portion disposed at a rear of the main body, wherein the second propulsion portion includes a propeller disposed in a horizontal duct;”
Lines 7-8 currently reads “a horizontal tail wing formed on both side surfaces of the second propulsion portion; and 
a controller configured to:”, this has been replaced with “a horizontal tail wing formed on both side surfaces of the second propulsion portion; 
a vertical tail wing formed at the rear end of the main body, wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion; and 
a controller configured to:”
Line 12 of claim 1 currently reads “control a tilt angle of a rear end of the second propulsion portion”, this has been replaced with “control a tilt angle of the second propulsion portion”.
Line 15 of claim 1 currently reads “wherein the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “wherein the tilt angle of the second propulsion portion”.
Lines 22-23 of claim 1 currently reads “the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “the tilt angle of the second propulsion portion”.
Line 3 of claim 5 currently reads “the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “the tilt angle of the second propulsion portion”.
Line 4 of claim 8 currently reads “control a tilt angle of a rear end of a second propulsion portion”, this has been replaced with “control a tilt angle of a second propulsion portion”.
Line 6 of claim 8 currently reads “tilt angle of the first propulsion portion, wherein”, this has been replaced with “tilt angle of the first propulsion portion, wherein the second propulsion portion includes a propeller disposed in a horizontal duct, wherein a vertical tail wing that is formed at the rear end of the main body bisects and extends vertically from the horizontal duct of the second propulsion portion, wherein”.
Line 7 of claim 8 currently reads “the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “the tilt angle of the second propulsion portion”.
Lines 14-15 of claim 8 currently reads “control a magnitude of the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “control a magnitude of the tilt angle of the second propulsion portion”.
Lines 2-3 of claim 9 currently reads “control the tilt angle of the rear end of the second propulsion portion”, this has been replaced with “control the tilt angle of the second propulsion portion”.
Lines 4-5 of claim 13 currently reads “control the magnitude of the tilt angle of the rear end of a second propulsion portion”, this has been replaced with “control the magnitude of the tilt angle of the second propulsion portion”.
Line 3 of claim 14 currently reads “the rear end of the second propulsion portion”, this has been replaced with “the second propulsion portion”.
Line 4 of claim 16 currently reads “control the magnitude of the tilt angle of the rear end of a second propulsion portion”, this has been replaced with “control the magnitude of the tilt angle of the second propulsion portion”.
Line 3 of claim 17 currently reads “the rear end of the second propulsion portion”, this has been replaced with “the second propulsion portion”.
Claims 4, and 12 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a flying object comprising: a main body; a second propulsion portion disposed at a rear of the main body, wherein the second propulsion portion includes a propeller disposed in a horizontal duct; a vertical tail wing formed at the rear end of the main body, wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
Claim 8 is allowable because the prior art of record fails to teach or suggest a system for controlling a posture of a flying object, configured to: control a tilt angle of a rear end of a second propulsion portion and a tilt angle of a rear end of a horizontal tail wing that are disposed at a rear of the flying object based on the tilt angle of the first propulsion portion, wherein the second propulsion portion includes a propeller disposed in a horizontal duct, wherein a vertical tail wing that is formed at the rear end of the main body bisects and extends vertically from the horizontal duct of the second propulsion portion.
The best prior art of record is Kroo which does teach a flying object comprising: a main body; a second propulsion portion disposed at a rear of the main body, wherein the second propulsion portion includes a propeller disposed in a duct.  But does not teach that the duct is horizontal, and a vertical tail wing formed at the rear end of the main body, wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
Another prior art of record is Clifton which does teach a vertical tail wing formed at the rear end of the main body, and that the vertical tail is located above the second propulsion portion, but does not teach that the duct is horizontal, and wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
Another prior art of record is Peterson (3,388,878) which does teach that the duct is horizontal, and a vertical tail wing formed at the rear end of the main body, but does not teach that the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
Another prior art of record is Sadleir (US #5,407,150) which does teach a vertical tail wing formed at the rear end of the main body, and that the vertical tail is located above the second propulsion portion, but does not teach that the duct is horizontal, and wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
Another prior art of record is Hirabayshi (PGPub #2021/0094374) which does teach that the duct is horizontal, and a vertical tail wing formed at the rear end of the main body, wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion, however Hirabayshi is not valid prior art as it was filed after the effective filing date of this application.
Another prior art of record is Mihseni (WO 2019/150128) which does teach a vertical tail wing formed at the rear end of the main body, and that the vertical tail is located above the second propulsion portion, but does not teach that the duct is horizontal, and wherein the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion.
None of the eligible prior arts of record teach that the vertical tail wing bisects and extends vertically from the horizontal duct of the second propulsion portion and it would not be obvious to modify any of the references to teach the limitation without the use of hindsight reconstruction as there is no obvious motivation for the modification.
Claims 3, 5-7, 9-11, and 13-17 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647